By the final decree appealed from, the defendant was "enjoined and restrained from preparing, putting up, selling, or offering for sale, cigars in packages bearing labels containing the word `Philadelphia,' upon labels of which copies are annexed to the bill of complaint and marked Schedules I and J, or upon any labels similar to the labels employed by the complainant in its business, and from using the word `Philadelphia' upon any cigar band in any form representing, in connection with the sale of cigars, in packages labeled as aforesaid, other than the complainant's cigars, that such cigars are `Philadelphias' cigars of the manufacture of the complainant."
We conclude that the decree should be affirmed, and for the reasons contained in the opinion of the learned vice-chancellor.
The conclusion of the opinion, however, appears to go farther than the decree, as it may well be construed to bar the use by defendant of the word "Philadelphia" in any form or combination on his label. To the extent specified in the decree, we concur. Beyond that it is unnecessary to go. *Page 84
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 14.
For reversal — None.